Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Palero et al (WO 2016/162334) in view of the teaching of Paton et al (2002/0091385).
	Palero et al disclose an RF treatment apparatus (Title) comprising an RF generator (20) generating RF energy, an electrode (10) for applying RF energy to tissue, a sensor unit (35) for sensing the RF energy and a controller (25) for controlling 
	Paton et al disclose another system for delivering RF energy to tissue to achieve a desired effect on tissue while avoiding undesireable heating.  See Abstract, for example.  Specifically, Paton et al teach monitoring a rate of change of impedance over time to determine the effect of the energy on the state of tissue and control the delivery of energy accordingly.  See again Abstract, as well as paragraphs [0132-0133].  Paton et al specifically look to account for differences in tissue types during treatment and 
	To have used the rate of change of impedance as a means to determine tissue transitioning during treatment in the Palero et al system would have been an obvious consideration for one of ordinary skill in the art, particularly since Palero et al teach monitoring impedance during treatment and further since Paton et al teach that it is known to use impedance and/or change of impedance as a measured parameter to determine a change in tissue state during the delivery of RF energy.
	Regarding claims 2-9, Palero et al disclose the various ways in which to correlate impedance and temperature and to control energy delivery of the device in order to maintain the treatment temperature within a desired impedance range consistent with coagulation and preventing a temperature that exceeds the coagulation range and causes ablation.  See, for example, pages 16-20 and the associated discussion of Figures 2 and 3 which show the impedance ranges for different treatment regimes (e.g. heating, coagulating and ablation) and the impedance characteristics associated with each regime that is to be maintained to avoid over heating and causing an undesirable treatment (e.g. ablation).  Again, Paton et al disclose the use of change of impedance to determine a change in tissue state in a similar procedure.  Regarding claim 10, Palero et al disclose a contact electrode for treating tissue (page 9, lines 32-33, for example). 
	Regarding claim 11, Palero et al disclose a method for controlling an RF apparatus using the components addressed above with respect to claim 1.  An electrode is positioned on tissue, RF energy is applied to the electrode and an impedance of the tissue is calculated by sensing RF energy delivered to tissue.  A 
	Regarding claims 12-18, see discussion of claims 2-9 above.  Regarding claim 19, Palero et al disclose contacting tissue with the electrode as addressed with respect to claim 10 above. 
	Regarding claim 20, see discussion of claim 12 above.  Palero et al teach that impedance may be measured during treatment, not just prior to treatment, to determine whether tissue falls into a coagulation phase or an ablation phase as addressed above and as shown and discussed with reference to Figure 2.  Again as addressed above, Paton et al teach of monitoring impedance or the rate of change of impedance to determine a change in tissue state during energy delivery.  Palero specifically teaches monitoring impedance during treatment, not just before energy delivery, and the use of change of impedance as a feedback parameter to control energy delivery would be an obvious consideration for one or ordinary skill in the art in view of Paton et al for the reasons asserted previously.

	Regarding claim 21, Palero et al disclose a skin treatment method (Title) comprising the steps of positioning an electrode in tissue, heating the tissue to a desired treatment temperature, measuring RF energy applied to tissue and calculating impedance of the tissue to derive a parameter based on the measured impedance as addressed previously.  Palero et al specifically disclose controlling the power based on the derived parameter to prevent a sudden rise of the impedance (as shown in Figure 2) to maintain the tissue at a desired temperature so that coagulation occurs and ablation is avoided as addressed above.  Again as addressed above, Paton et al teach of monitoring impedance or the rate of change of impedance to determine a change in tissue state during energy delivery.  Palero specifically teaches monitoring impedance during treatment, not just before energy delivery, and the use of change of impedance as a feedback parameter to control energy delivery would be an obvious consideration for one or ordinary skill in the art in view of Paton et al for the reasons asserted previously.
	Regarding claim 22, Palero et al disclose the controlling of the RF power based on the sensed parameter to control the delivery of energy to maintain the parameter within a desired range as addressed above.  Regarding claim 23, Palero et al disclose the use of an average of impedance values measured over time to derive the parameter to control the delivery of RF energy (page 11, lines 21-25).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adanny et al (2012/0150168) disclose another device for the fractional treatment of skin using impedance as a feedback parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/December 31, 2021